NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS SILIEZAR HERNANDEZ,                   No.    17-71413

                Petitioner,                     Agency No. A095-812-697

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Jose Luis Siliezar Hernandez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      In his counseled opening brief, Siliezar Hernandez does not raise, and

therefore waives, any challenge to the agency’s dispositive determinations that his

past harm did not rise to the level of persecution and his future fear was not

objectively reasonable. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.”). Thus, Siliezar Hernandez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Siliezar Hernandez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as

unsupported by the record Siliezar Hernandez’s contention that the agency applied

an incorrect standard or otherwise erred in its CAT analysis.

      PETITION FOR REVIEW DENIED.




                                          2                                      17-71413